MEMORANDUM**
Corazon Alinsod Barundia, a native and citizen of the Philippines, petitions pro se for review of the Board of Immigration Appeals’ dismissal of her appeal from an immigration judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence both the IJ’s adverse credibility determination, see Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and factual findings, see Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We deny the petition.
Significant inconsistencies in Barundia’s testimony regarding alleged death threats went to the heart of her claim, and constituted specific, cogent reasons for the IJ’s negative credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Moreover, the IJ properly concluded that there is no evidence in the record that any threats against Barundia were because of her political opinion, actual or imputed. See Kozulin v. INS, 218 F.3d 1112, 1117 (9th Cir.2000).
Because she has not shown that she is entitled to asylum, Barundia cannot qualify under the more rigid criteria for withholding of removal. See Al-Harbi v. INS, 242 F.3d 882, 889 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.